DETAILED ACTION
This office action is in response to applicant’s communication filed 03/16/2021. 

Claims 1-20, filed 03/16/2021 have been considered.
Claims 1-9, and 11-19 are pending.
Claims 1 and 11 have been amended.
Claims 10 and 20 have been canceled.
No new claims have been added.
Claims 1-9, and 11-19 have been rejected.
This action is NON-FINAL. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Drawings
The replacement drawing sheet filed 03/19/2020 clarifies the characters/signs inside the circle are “PQ” and that they mean power quality (based on applicant remarks filed 03/16/2021, the objection is now hereby withdrawn). Accordingly, the replacement drawing sheet is accepted by the examiner.

Claim Interpretation
Several claim terms’ interpretations will continue to be maintained from previous office action since within the claim language of claims 1 and 11 applicant have not strictly defined what is uncontrollable load and controllable load. Applicant have not pointed out the difference between an uncontrollable load and a controllable load within the claim language, thus the claim terms will be interpreted based on their broadest reasonable interpretation in view of the examples and descriptions provided in the applicant’s specification. 
In the specification, applicant describes controllable load includes a power generator that can be solar or wind. On the other hand, applicant describes uncontrollable load as stochastic [0072] as further detailed below. Examiner will reasonably treat uncontrollable load to be wind or solar also because they meet the description (real and independent) in [0072]. Wind and solar generators are also stochastic because their loads have unexpected rapid drop that depends on the weather randomly.
For the purpose of this examination, the examiner is going to treat “uncontrollable load” to be wind or solar generation because they have met the description (real and independent) in the specification (“[0072] Uncontrollable load. This includes a stochastic uncontrollable load and renewable generation, both of which are assumed to be real and independent of the power factor.”)
Relative specification information can be found in the following: 
[0011] In a yet further embodiment, at least one controllable load includes a power generator.
[0019] In a still further additional embodiment, at least one controllable load includes a solar panel array.
[0025] In a yet further embodiment again, the controllable load is a wind generator.
[0072] Uncontrollable load. This includes a stochastic uncontrollable load and renewable generation, both of which are assumed to be real and independent of the power factor.
[0026] In another additional embodiment again, a power distribution network, includes a set of nodes, wherein a node includes a power generator and a local controller and is modeled as a stochastic uncontrollable load.
Claims 2-9 and 12-19 are interpreted accordingly.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1, as amended, recites:
“a set of uncoordinated nodes, wherein a node comprises a controllable load, an uncontrollable load, and a local controller, …;” (Claim 1, L2 and also note, it is referred back to in L14-15 without providing any further details pointing to anywhere in the specification for support). Here, Applicant specification does not describe the nature of the nodes to be explicitly “uncoordinated”, because the term “uncoordinated nodes” is not mentioned anywhere in the disclosure and neither does any particular definition or description exist in the written description that can be directly tied to this term. Thus, specification does not properly describe applicant’s claimed subject matter. Accordingly, the abovementioned feature, based on the way they are written/worded in the amended claim language, consequently raise doubt as to possession of the claimed invention at the time of filing.
Similarly, claim 11, as amended, also has the same feature and thus will be rejected similarly. 
Claims 2-9 and 12-19 are also rejected similarly as they depend from claim 1 and claim 11 respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, which recites: “a set of uncoordinated nodes, wherein a node comprises a controllable load, an uncontrollable load, and a local controller, …;” (Claim 1, L2 and also note, it is referred back to in L14-15 without providing any further details pointing to anywhere in the specification for support).”, based on the above-mentioned 112(a) rejections due to insufficient support from Applicant’s specification, it is also not clear to the examiner if there is any specific definition for the term within the context of the claim either in the claim language in light of any specific portions of the disclosure. 
	Accordingly, to promote compact prosecution in order to apply prior art, examiner has interpreted the above-mentioned “a set of uncoordinated nodes” to possibly be a set of nodes that may run into a communication scenario that is delayed/interrupted/buffered due to some event on the grid. This is aligned with some of the paragraphs applicant pointed to in applicant remarks, page 8, such as in applicant’s specification, [0055], [0062], and [0079]-[0081]. 

Similarly, claim 11, as amended, also has the same feature and thus will be rejected and interpreted similarly. 
Claims 2-9 and 12-19 are also rejected and interpreted similarly as they depend from claim 1 and claim 11 respectively.

Additionally, claims 4, 6, 14, and 16 are additionally rejected for the following reasons:
Claims 4, 6, 14, and 16 in their first limitation recite “based on the condition parameters”, which lacks antecedent basis. In order to promote compact prosecution to apply prior art, applicant will interpret it to be: “based on condition parameters”, omitting the “the”. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS ET AL. (US 20140074311 A1) hereinafter KEARNS in view of Lutze (US 20080195255 A1).

Regarding to claim 1, KEARNS teaches A power distribution network, comprising:
a set of uncoordinated nodes ([0059] “FIG. 1 illustrates a plurality of distributed energy storage systems 103”; see the 112 rejections and interpretations above for “a set of uncoordinated disconnected from the central controller and is unable to communicate with a central command center (e.g., operations center 109). For example, disconnection can occur if the local communications network is disconnected for maintenance or if damage occurs to the communication wiring. Also, [0094] - Furthermore, these operating parameters can be used by the distributed energy storage system 103 even if subsequently disconnected from the communications network coupling the optimization engine 1031 and the distributed energy storage system 103.), wherein a node comprises a controllable load ([0189] “In general, the distributed energy storage systems 103 will need to respond in the second or sub-second timeframe in order to respond to the instantaneous changes in power provided by renewable energy generation sources (e.g., wind, solar). This requires that they have real-time or near real-time communication with a command source, such as the operations center 109 and/or provided frequency response signal from an external source (e.g., grid operator). All of the local distributed energy storage systems 103 at an electric load site 104 will also need to be synchronized so that they discharge or charge at nearly the same time.” [0198] “Finally, if there is generation, such as a wind turbine or solar PV panels, at the storage site, the distributed energy storage system 103 could work with these power generating components in such a way as to minimize the amount of oversupply during an over frequency event or minimize the affect of low power generation and supply in an under frequency event.”), an uncontrollable load (Examiner notes wind and solar generation are real and independent as stated in applicant’s specification in [0072]. Wind and solar are also uncontrollable and unpredictable because load varies based on the weather from KEARNS in [0182] “Not only is wind and solar generation work with these power generating components in such a way as to minimize the amount of oversupply during an over frequency event or minimize the affect of low power generation and supply in an under frequency event.”), and a local controller ([0060] “The distributed energy storage system 103 may include a power monitor 230, one or more power controllers 222, which are coupled (or connected) to an energy source 224, and a system controller 210.”) where the local controller is configured to transmit information to a global controller ([0107] - FIG. 9 illustrates a control system 900 (i.e., global controller) that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210 (i.e., local controller as cited above), according to one embodiment of the invention. [0108] - As shown, control system 900 is coupled to a system controller 210. [0113] - FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103; see also [0209-10] for additional relevant details.);
a power substation connected to each node in the set of nodes by a set of power distribution lines ([0179] “For example, a substation configured with an autonomous storage system could automatically balance varying circuit loads by using this process, just as well as a single commercial site could use this system to balance its load.” It is known in the art substation is connect to the grid through distribution lines and transmission lines. See more specifically, for distribution grid, in Kearns, [0183] - Some embodiments of the invention use networked distributed energy storage systems 103 (FIG. 18) located either behind utility meters at one or more electric load sites 104 or installed at interconnection points along the transmission and electric power distribution grid 102 to provide a way of automatically balancing the frequency (e.g., 60.000 Hz in North America) of at least part of a local electric grid.); and 
the global controller, ([0113] “FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103”) comprising: a processor, a memory ([0070] “The various controllers in the control system, as noted above, will typically include a central processing unit (CPU) (not shown), memory (not shown), and support circuits (or I/O) (not shown).”), and a communications device where the global controller is configured to communicate with local controllers via the communications device the global controller is configured to communicate with local controllers via the communications device ([0210] “a wireless cellular network or a wired telephone or internet connection.” Also as above, see [0113] - FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103. Here, note, from Fig. 9, the system controller is part of 103, which is one or more distributed energy storage systems.);
where in order to attempt to maintain optimal power flow in the distribution network by coordinating the nodes, the global controller: (Here, “in order to attempt to maintain” is a language containing intended use. See Kearns, (“[0113] FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103, in accordance with an embodiment of the present invention. The information created in the optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302.” And “[0074] in some embodiments, set-point controller 204 also monitors transport delay information and other inverter telemetry 404 (e.g., power delivery information) from bidirectional power converters 225 or any other inverter/chargers associated with energy storage system 103.” Examiner notes set-point controller 204 at each of energy storage system 103 is able to monitor and record the delayed information including power information. Thus, it teaches the control system 900’s attempt to maintain optimal power flow. Additionally, see [0107] and [0123] below for additional details on coordinating the nodes.)
obtains load parameters from at least one node in the set of nodes via the local controller of the at least one node; ([0115] “In step 1004, the coefficient engine 1032 gathers a list of prior coefficients used by a distributed energy storage system 103 from an operation database (e.g., memory location) associated with the control system 900, gathers historical premises load information from a load telemetry database associated with the control system 900, gathers other external historical data from the external data store 1042, and constructs a list of coefficients that will be useful to help control each of the distributed energy storage systems 103.”; [0023] - The system controller is configured to receive the created operating parameters and use the operating parameters to control an amount of energy flowing through the electric power line below a threshold value.) 
calculates coordination parameters for each given node in the set of uncoordinated nodes based on the obtained load parameters ([0120] “ In step 1014, the forecast engine 1034 uses the latest coefficients from the coefficient engine 1032, coefficient data generate a forecast of the load for each distributed energy storage system 103 for the appropriate period of time (e.g., month).”) where the coordination parameters comprise an upper bound and a lower bound ([0099] “Specifically, if load conditions fall out of range of the latest set of data, the distributed energy storage system 103 may request a new set of battery curves and demand set-point data from the central data center.”) on net load for the given node ([0100] “The site load curve indicates a varying electrical load over time of the electrical load location, and the net load curve indicates a varying net electrical load over time of the electrical load location, i.e., the quantity of electrical energy actually delivered to the electrical load location from an electrical grid. Thus, at any point in time in graph 800, the value indicated by the net load curve is equal to the corresponding site load value minus any energy provided to the electrical load location by the conventional energy storage system.”);
asynchronously provides the coordination parameters for each node to each respective given node in the set of nodes ([0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0123] “In step 1020, the simulation engine 1035 combines the simulation outputs of the default, optimized, and current results and packages them for delivery to the solution engine 1036.”) and 
wherein each node independently ([0063] “The distributed energy storage systems 103 can operate autonomously”): 
obtains its coordination parameters from the global controller ([0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0128] “In step 1028, the optimization engine 1031 receives the output of the risk management engine 1049 and solution engine 1035 and combines the data to construct a desired control solution for delivery to system controller 210 of each of the distributed energy storage systems 103 associated with control system 900.”); and 
controls the operation of its controllable load over time using the local controller based on the coordination parameters ([0113] “The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302. This information may be used by the system controller 210 disposed in the one or more distributed energy storage systems 103 to both reduce total energy cost to the customer and to help the make the wider electric grid cleaner and more efficient by reducing overall peak power demand.” Also note from [0114] - The coefficients generally include weightings applied to current and historical data used by the controlling software in the forecast engine 1034 to generate a forecast for a time period (e.g., a day, week, month or year) as to how various internal and external site-specific attributes will affect the power demand for each of the distributed energy storage systems 103 associated with the control system 900.) and a local load profile describing at least the uncontrollable load … ([0088] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3,  local solar production …”).  
KEARNS do not explicitly disclose:
such that the sum of the controllable load and the uncontrollable load falls between the upper bound and the lower bound.
Lutze explicitly teaches:
such that the sum of the controllable load and the uncontrollable load falls between the upper bound and the lower bound. (Fig. 8 and [0033] teach FIG. 8 shows a flow diagram according to an embodiment of the present invention. In a first step, a desired total power output is transmitted from a centralized grid control center to a local controller. The desired total power output may be a constant value or a range within the total output power may vary. Next, the power output of the at least one wind power source and the at least one other power source is controlled by the local controller so that the total power output of the at least one intermittent power source and the at least one other power source is substantially equal to the desired total power output. In this embodiment, electrical power is generated by at least one wind power source and at least one other power source. In one embodiment, the step of controlling the total power output includes estimating a total power production within a predetermined forecast period, and determining whether said estimated total power production is sufficient for providing the desired total power output within said forecast period.)
the desired total power output may be a constant value or a range within the total output power may vary. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of KEARNS to incorporate the teaching of Lutze to incorporate a control strategy such as controlling the sum/total generation, to remain within a range. Doing so would have enabled a global/centralized controller to communicate with a local controller and implement a well-known advantageous control strategy of keeping the total power output of renewable and any other power sources within a desired range, making the overall system more adaptive, as evident in Lutze, Fig. 8, [0033]. 

Regarding to claim 3, KEARNS and Lutze teach The power distribution network of claim 1, wherein at least one node in the set of nodes further comprises a storage battery (KEARNS: [0063] “In some embodiments, the distributed energy storage systems 103 also manage the battery state-of-charge by recharging energy source 224 during periods of lower demand.”)

Regarding to claim 4, KEARNS and Lutze teach The power distribution network of claim 3, wherein the at least one node comprising a storage battery calculates local storage parameters based on the condition parameters (KEARNS: [0121] “In step 1016, the simulation engine 1035 generates simulations of how a particular distributed energy storage ; and
the local controller for each of the at least one node causes power generated by the controllable load to be stored using the storage battery according to the local storage parameters. (KEARNS: [0125] “In some embodiments, as load changes over time at a particular electric load location 104, the corresponding distributed energy storage system 103 can be configured to adjust to the appropriate above-described battery curve strategy.”) 

Regarding to claim 5, KEARNS and Lutze teach The power distribution network of claim 1, wherein at least one controllable load comprises a solar panel array (KEARNS: “Grid Power and Frequency Controlling Method and Apparatus” section in [0182] “As noted above, the stability of the electrical power grid has been changing with an increase in the use of wind and solar generators (e.g., photovoltaic devices) that are not equipped with governors and displace the quantity of power generated by traditional synchronous type power generators.”).  

Regarding to claim 7, KEARNS and Lutze teach The power distribution network of claim 1, wherein at least one controllable load comprises a power generator (KEARNS: [0182] “As noted above, the stability of the electrical power grid has been changing with an increase in the use of wind and solar generators (e.g., photovoltaic devices) that are not equipped with governors and displace the quantity of power generated by traditional synchronous type power generators.”).  

Regarding to claim 8, KEARNS and Lutze teach the power distribution network of claim 1. 
KEARNS further teaches:
wherein: the global controller (control system 900) calculates the coordination parameters by forecasting an optimal power flow based on delayed net load data (“[0113] FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103, in accordance with an embodiment of the present invention. The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302.” And “[0074] in some embodiments, set-point controller 204 also monitors transport delay information and other inverter telemetry 404 (e.g., power delivery information) from bidirectional power converters 225 or any other inverter/chargers associated with energy storage system 103.” Examiner notes set-point controller 204 at each of energy storage system 103 is able to monitor and record the delayed information including power information); and 
each local controller utilizes the coordination parameters as a control signal for controlling the operation of the controllable load ([0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0113] “Additional steps may be added in between the steps depicted in FIG. 10, as needed, to optimally control the one or more distributed energy storage systems 103 associated with control system 900.”).  

Regarding to claim 9, KEARNS and Lutze teach The power distribution network of claim 1, wherein:
the global controller calculates the coordination parameters by forecasting a net load profile for each node in the set of nodes at a plurality of timestamps (KEARNS: “[0113] FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103, in accordance with an embodiment of the present invention. The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302.”  And, FIG. 8A-C shows timestamps information [0063] “can take in various data inputs and develop optimal energy control solutions which are passed back down to one or more of the distributed energy storage systems 103.”); and 
each local controller utilizes the coordination parameters as a control signal for controlling the operation of the controllable load at each timestamp provided in the coordination parameters for the specific node having the local controller. (KEARNS: [0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0113] “Additional steps may be added in between the steps depicted in FIG. 10, as needed, to optimally control the one or more distributed energy storage systems 103 associated with control system 900.”).  

 A method for controlling a power generation network, comprising:
obtaining load parameters ([0115] “In step 1004, the coefficient engine 1032 gathers a list of prior coefficients used by a distributed energy storage system 103 from an operation database (e.g., memory location) associated with the control system 900, gathers historical premises load information from a load telemetry database associated with the control system 900, gathers other external historical data from the external data store 1042, and constructs a list of coefficients that will be useful to help control each of the distributed energy storage systems 103.”)  from at least one node in a set of uncoordinated nodes ([0059] “FIG. 1 illustrates a plurality of distributed energy storage systems 103”; see the 112 rejections and interpretations above for “a set of uncoordinated nodes”. See Kearns, [0010], [0086], [0094] etc. that teach, for example, the distributed energy storage system 103 can operate autonomously for some time (e.g., hours or days) in the event that the distributed energy storage system 103 is disconnected from the central controller and is unable to communicate with a central command center (e.g., operations center 109). For example, disconnection can occur if the local communications network is disconnected for maintenance or if damage occurs to the communication wiring. Also, [0094] - Furthermore, these operating parameters can be used by the distributed energy storage system 103 even if subsequently disconnected from the communications network coupling the optimization engine 1031 and the distributed energy storage system 103.), using a global controller via a local controller of the at least one node ([0113] “FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103”. [0107] - FIG. 9 illustrates a control system 900 (i.e., global controller) that includes an optimization control system 900 is coupled to a system controller 210. [0113] - FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103; see also [0209-10] for additional relevant details.), wherein: 
each node in the set of uncoordinated nodes comprises a controllable load ([0189] “In general, the distributed energy storage systems 103 will need to respond in the second or sub-second timeframe in order to respond to the instantaneous changes in power provided by renewable energy generation sources (e.g., wind, solar). This requires that they have real-time or near real-time communication with a command source, such as the operations center 109 and/or provided frequency response signal from an external source (e.g., grid operator). All of the local distributed energy storage systems 103 at an electric load site 104 will also need to be synchronized so that they discharge or charge at nearly the same time.” [0198] “Finally, if there is generation, such as a wind turbine or solar PV panels, at the storage site, the distributed energy storage system 103 could work with these power generating components in such a way as to minimize the amount of oversupply during an over frequency event or minimize the affect of low power generation and supply in an under frequency event.”), an uncontrollable load (Examiner notes wind and solar generation are real and independent as stated in applicant’s specification in [0072]. Wind and solar are also uncontrollable and unpredictable because load varies based on the weather from KEARNS in [0182] “Not only is wind and solar generation unpredictable, but these generators also have no automatic synchronous response during the process of delivering power to the grid, which creates a significant and growing need for automatic frequency work with these power generating components in such a way as to minimize the amount of oversupply during an over frequency event or minimize the affect of low power generation and supply in an under frequency event.”), and a local controller ([0060] “The distributed energy storage system 103 may include a power monitor 230, one or more power controllers 222, which are coupled (or connected) to an energy source 224, and a system controller 210.”);and 
the global controller ([0113] “FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103”) comprising a processor, a memory ([0070] “The various controllers in the control system, as noted above, will typically include a central processing unit (CPU) (not shown), memory (not shown), and support circuits (or I/O) (not shown).”), and a communications device ([0210] “a wireless cellular network or a wired telephone or internet connection.”)
calculating coordination parameters for each given node in the set of uncoordinated nodes based on the obtained load parameters using the global controller ([0120] “ In step 1014, the forecast engine 1034 uses the latest coefficients from the coefficient engine 1032, coefficient data sets, and historical load data to generate a forecast of the load for each distributed energy storage system 103 for the appropriate period of time (e.g., month).”) where the coordination parameters comprise an upper bound and a lower bound ([0099] “Specifically, if load conditions fall out of range of the latest set of data, the distributed energy storage system 103 may request a new set of battery curves and demand set-point data from the central data center.”) on net load for the given node net load curve indicates a varying net electrical load over time of the electrical load location, i.e., the quantity of electrical energy actually delivered to the electrical load location from an electrical grid. Thus, at any point in time in graph 800, the value indicated by the net load curve is equal to the corresponding site load value minus any energy provided to the electrical load location by the conventional energy storage system.”);
asynchronously providing the coordination parameters for each node to each respective given node in the set of nodes using the global controller([0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0123] “In step 1020, the simulation engine 1035 combines the simulation outputs of the default, optimized, and current results and packages them for delivery to the solution engine 1036.”); 
obtaining coordination parameters from the global controller using each local controller for each respective given node in the set of nodes([0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0128] “In step 1028, the optimization engine 1031 receives the output of the risk management engine 1049 and solution engine 1035 and combines the data to construct a desired control solution for delivery to system controller 210 of each of the distributed energy storage systems 103 associated with control system 900.”); and 
controlling the operation of each controllable load over time based on the coordination parameters ([0113] “The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302. This information may be used by the system controller 210 disposed in the one or more distributed energy storage systems 103 to both reduce total energy cost to the customer and to help the make the wider electric grid cleaner and more efficient by reducing overall peak power demand.” Also note from [0114] - The coefficients generally include weightings applied to current and historical data used by the controlling software in the forecast engine 1034 to generate a forecast for a time period (e.g., a day, week, month or year) as to how various internal and external site-specific attributes will affect the power demand for each of the distributed energy storage systems 103 associated with the control system 900.) 
and a local load profile describing at least the uncontrollable load using each local controller for each node in the set of nodes … ([0088] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3, or alternatively at an electric load location 104, and builds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: electric rate plan and tariff information … geographic location, local solar production …”).  
KEARNS do not explicitly disclose:
such that the sum of the controllable load and the uncontrollable load falls between the upper bound and the lower bound.
Lutze explicitly teaches:
such that the sum of the controllable load and the uncontrollable load falls between the upper bound and the lower bound. (Fig. 8 and [0033] teach FIG. 8 shows a flow diagram a desired total power output is transmitted from a centralized grid control center to a local controller. The desired total power output may be a constant value or a range within the total output power may vary. Next, the power output of the at least one wind power source and the at least one other power source is controlled by the local controller so that the total power output of the at least one intermittent power source and the at least one other power source is substantially equal to the desired total power output. In this embodiment, electrical power is generated by at least one wind power source and at least one other power source. In one embodiment, the step of controlling the total power output includes estimating a total power production within a predetermined forecast period, and determining whether said estimated total power production is sufficient for providing the desired total power output within said forecast period.)
	KEARNS teaches the concept of a range of net load and net load curve while loads are renewable and other sources. KEARNS does not explicitly teach controlling the sum of the loads (generators) to generate power within the range. Lutze teaches utility grid with the power generators such as renewable sources and other sources that explicitly states the desired total power output may be a constant value or a range within the total output power may vary. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of KEARNS to incorporate the teaching of Lutze to incorporate a control strategy such as controlling the sum/total generation, to remain within a range. Doing so would have enabled a global/centralized controller to communicate with a local controller and implement a well-known advantageous control strategy of keeping the total power output of renewable and any other power sources within a desired range, making the overall system more adaptive, as evident in Lutze, Fig. 8, [0033]. 

Regarding to claim 13, KEARNS and Lutze teach The method for controlling a power generation network of claim 11, wherein at least one node in the set of nodes further comprises a storage battery (KEARNS: [0063] “In some embodiments, the distributed energy storage systems 103 also manage the battery state-of-charge by recharging energy source 224 during periods of lower demand.”).  

Regarding to claim 14 KEARNS and Lutze teach The method for controlling a power generation network of claim 13, further comprising:
calculating local storage parameters based on the condition parameters (KEARNS: [0121] “In step 1016, the simulation engine 1035 generates simulations of how a particular distributed energy storage system 103 operates given the forecasted load generated in step 1014. Outputs may include optimized set points (e.g., demand set-point curves 301) for each day and the state-of-charge (e.g., battery state-of-charge curves 302) of each distributed energy storage system 103 for the forecasted period.”); and 
storing power generated by the controllable load using the storage battery according to the local storage parameters (KEARNS: [0125] “In some embodiments, as load changes over time at a particular electric load location 104, the corresponding distributed energy storage system 103 can be configured to adjust to the appropriate above-described battery curve strategy.”) .  

Regarding to claim 15, KEARNS and Lutze teach The method for controlling a power generation network of claim 11, wherein at least one controllable load comprises a solar panel array (KEARNS: “Grid Power and Frequency Controlling Method and Apparatus” section in [0182] “As noted above, the stability of the electrical power grid has been changing with an increase in the use of wind and solar generators (e.g., photovoltaic devices) that are not equipped with governors and displace the quantity of power generated by traditional synchronous type power generators.”). 

Regarding to claim 17, KEARNS and Lutze teach The method for controlling a power generation network of claim 11, wherein at least one controllable load comprises a power generator (KEARNS: [0182] “As noted above, the stability of the electrical power grid has been changing with an increase in the use of wind and solar generators (e.g., photovoltaic devices) that are not equipped with governors and displace the quantity of power generated by traditional synchronous type power generators.”).  

Regarding to claim 18, KEARNS and Lutze teach The method for controlling a power generation network of claim 11, further comprising:
calculating the coordination parameters by forecasting an optimal power flow based on delayed net load data (KEARNS: “[0113] FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103, in accordance with an embodiment of the present invention. The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302.” And “[0074] in some embodiments, set-point controller 204 also monitors transport delay information and other inverter telemetry 404 (e.g., power delivery  using the global controller (KEARNS:control system 900); and 
utilizing the coordination parameters as a control signal for controlling the operation of the controllable load using each local controller for each node in the set of nodes (KEARNS: [0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0113] “Additional steps may be added in between the steps depicted in FIG. 10, as needed, to optimally control the one or more distributed energy storage systems 103 associated with control system 900.”).  

Regarding to claim 19, KEARNS and Lutze teach The method for controlling a power generation network of claim 11, further comprising:
calculating the coordination parameters by forecasting a net load profile for each node in the set of nodes at a plurality of timestamps using the global controller (KEARNS: “[0113] FIG. 10 is a block diagram of a general process sequence 1000 used by the control system 900 to create and deliver forecast and control information to one or more distributed energy storage systems 103, in accordance with an embodiment of the present invention. The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302.”  And, FIG. 8A-C shows timestamps information [0063] “can take in various data inputs and develop optimal ; and 
utilizing the coordination parameters as a control signal for controlling the operation of the controllable load at each timestamp provided in the coordination parameters for the specific node using the local controller for each node in the set of nodes (KEARNS: [0107] “FIG. 9 illustrates a control system 900 that includes an optimization engine 1031 and is configured to generate operating parameters for an energy storage system controller 210, according to one embodiment of the invention.” And [0113] “Additional steps may be added in between the steps depicted in FIG. 10, as needed, to optimally control the one or more distributed energy storage systems 103 associated with control system 900.”).  


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by KEARNS ET AL. (20140074311 herein KEARNS) in view of Lutze (US 20080195255 A1) in further view of TROXELL ET AL. (20070124026, herein TROXELL)

Regarding claim 2, KEARNS and Lutze teach the claim limitation as stated in claim 1.
KEARNS and Lutze do not teach The power distribution network of claim 1, wherein the set of nodes are connected to the power substation using a radial network topology
TROXELL teaches The power distribution network of claim 1, wherein the set of nodes are connected to the power substation using a radial network topology ([0135] “Subtransmission networks connect medium sized generators, supply regional power needs and some large customers. These networks are radial or weakly coupled networks that typically operate in the 5 kV-300 kV voltage range.”).  
 the radial network topology. TROXELL teaches subtransmission networks are radial coupled networks. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of KEARNS and Lutze and incorporated with the teaching of TROXELL by incorporating a radial network topology. Doing so would provide a control method for the local electric utility company. ([0135] “The subtransmission system may be controlled by the control area ISO/RTO or may be controlled by the local electric utility company.”)

Regarding to claim 12, KEARNS and Lutze teach all the claim limitation as stated in claim 11.
KEARNS and Lutze do not teach The method for controlling a power generation network of claim 11, wherein the set 39 S31-04900of nodes are connected to using a radial network topology.  
TROXELL teaches The method for controlling a power generation network of claim 11, wherein the set of nodes are connected to using a radial network topology.  ([0135] “Subtransmission networks connect medium sized generators, supply regional power needs and some large customers. These networks are radial or weakly coupled networks that typically operate in the 5 kV-300 kV voltage range.”).  
KEARNS and Lutze combined teach a multiphase distributed energy storage systems. KEARNS and Lutze do not teach the radial network topology. TROXELL teaches subtransmission networks are radial coupled networks. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  ([0135] “The subtransmission system may be controlled by the control area ISO/RTO or may be controlled by the local electric utility company.”)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by KEARNS ET AL. (20140074311 herein KEARNS) in view of Lutze (US 20080195255 A1) in further view of MATSUI (20120047386).
Regarding claim 6, KEARNS and Lutze teach claim limitation as stated in claims 1, 5 and
The power distribution network of claim 5, wherein the at least one node comprising the solar panel array calculates local storage parameters based on the condition parameters (Examiner interprets that every distributed energy storage system 103 has a battery from [0067] “In one embodiment, as illustrated in FIG. 2B, the distributed energy storage systems 103 each include one or more power controllers 222 that are interconnected to an energy source 224 and include a source power controller 223 and a bidirectional power converter 225. The energy source 224 may include one or more batteries 227 that may be coupled in series,” Distributed energy storage system 103 is a node and could be a solar generators from [0182-184] and from FIG.17-18 (balancing grid frequency as the result of an unpredictable solar generation). Calculating local storage parameters based on the condition parameters from [0121] “In step 1016, the simulation engine 1035 generates simulations of how a particular distributed energy storage system 103 operates given the forecasted load generated in step 1014. Outputs may include optimized set points (e.g., demand set-point curves 301) for each day and the state-of-; and 
KEARNS and Lutze do not teach the local controller for each of the at least one node controls the operation of the solar panel array based on the local storage parameters.
MATSUI teaches the local controller for each of the at least one node controls the operation of the solar panel array based on the local storage parameters. (Examiner notes the solar cell is still “on” and charging the battery when the battery becomes empty. [0020] “The switch is not turned off when the storage battery becomes empty, but the operation of the DC/DC converter is stopped to make it impossible to output an electric power from the storage battery as well as to make it possible to constantly charge the storage battery from a solar cell.”)
KEARNS and Lutze combined teach a multiphase distributed energy storage systems. KEARNS and Lutze do not teach the local controller controls operation of the solar panel array based on the local storage parameter. MATSUI teaches a switch for the battery connection is not turn off, but an operation of DC/DC converter is stopped. This enable a battery continue to be charged and not supply power to the load when the battery is empty. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of KEARNS and Lutze and incorporated with the teaching of MATSUI to incorporate a method to operating the solar panel to charging the battery and stop using the battery when battery is empty. Doing so would provide a control operation in response to an output request of the storage battery. ([0019] “According to the present invention, in a state in which the second electric power supply device is disconnected from the first electric power supply device, when the electric power converter performs a maximum-power-point tracking operation, the electric power converter can be instantaneously switched to an output voltage 

Regarding to claim 16, KEARNS and Lutze teach the claim limitations as stated in claim 11, 15, and
The method for controlling a power generation network of claim 15, further comprising:
calculating local storage parameters based on the condition parameters (Examiner interprets that every distributed energy storage system 103 has a battery from [0067] “In one embodiment, as illustrated in FIG. 2B, the distributed energy storage systems 103 each include one or more power controllers 222 that are interconnected to an energy source 224 and include a source power controller 223 and a bidirectional power converter 225. The energy source 224 may include one or more batteries 227 that may be coupled in series,” Distributed energy storage system 103 is a node and could be a solar generators from [0182-184] and from FIG.17-18 (balancing grid frequency as the result of an unpredictable solar generation). Calculating local storage parameters based on the condition parameters from [0121] “In step 1016, the simulation engine 1035 generates simulations of how a particular distributed energy storage system 103 operates given the forecasted load generated in step 1014. Outputs may include optimized set points (e.g., demand set-point curves 301) for each day and the state-of-charge (e.g., battery state-of-charge curves 302) of each distributed energy storage system 103 for the forecasted period.”); and 
KEARNS and Lutze do not teach controlling the operation of the solar panel array based on the local storage parameters using the local controller.  
controlling the operation of the solar panel array based on the local storage parameters using the local controller.  (Examiner notes the solar cell is still “on” and charging the battery when the battery becomes empty. [0020] “The switch is not turned off when the storage battery becomes empty, but the operation of the DC/DC converter is stopped to make it impossible to output an electric power from the storage battery as well as to make it possible to constantly charge the storage battery from a solar cell.”)
KEARNS and Lutze combined teach a multiphase distributed energy storage systems. KEARNS and Lutze do not teach the local controller controls operation of the solar panel array based on the local storage parameter. MATSUI teaches a switch for the battery connection is not turn off, but an operation of DC/DC converter is stopped. This enable a battery continue to be charged and not supply power to the load when the battery is empty. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of KEARNS and Lutze and incorporated with the teaching of MATSUI to incorporate a method to operating the solar panel to charging the battery and stop using the battery when battery is empty. Doing so would provide a control operation in response to an output request of the storage battery. ([0019] “According to the present invention, in a state in which the second electric power supply device is disconnected from the first electric power supply device, when the electric power converter performs a maximum-power-point tracking operation, the electric power converter can be instantaneously switched to an output voltage control operation in response to an output request of the storage battery due to a change in load or the like, and an electric power can be output from the second electric power supply device.”)

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Response to Arguments
Applicant’s arguments and remarks filed 03/16/2021 have been fully considered. See details below. 
Based on amendment, the objection to drawings is withdrawn and the replacement drawing sheet filed 03/19/2020 has been accepted.
However, absence any further explicit amendment to further define the terms within the claim language, a “Claim Interpretation” section was added to the previous office action and the interpretation drawn from the descriptions and examples provided in the 
Based on the amendment, 35 U.S.C. 112(a) and 112(b) rejections’ sections have been introduced. 
Applicant’s arguments regarding the prior art rejection are fully considered, and have been deemed to be partially persuasive. 

Applicant argues regarding the amended claimed elements of claim 1 in page 9-10 of remarks that the KEARNS reference does not disclose or suggest those claimed elements.
Examiner agrees that the overall scope of claim 1 has been changed based on the amendments. 
Accordingly, a new set of rejection has been introduced by adding Lutze art, necessitated by applicant’s amendments.  
Claim 11 is amended and argued similarly. Thus, the above new rejection has been updated similarly for claim 11 as well. 
For claim 1 and 11, applicant also argued a few existing features such as:
In page 9, 2nd paragraph of applicant remarks, applicant argues regarding the “a set of power distribution lines” being significant language and in 1st paragraph of page 9 cites Kearns referring to distribution grids among others. Examiner would like to point out that citations from Kearns has been further updated in the above rejection. Especially note, Kearns, [0179] and [0183] for teachings regarding substation and connections to distribution grid. Applicant argues in page 10 further: “while Kearns mentions the distribution grid, it is not a system that is operating within the distribution grid in the instant claimed manner.” The reasoning provided 
Applicant then argues in page 10, 2nd paragraph regarding amended portion such as “optimal power flow in the distribution network”. Aside from examiner noting that this is intended use type language, see added citations such as  Kearns, [0113], Fig. 10, [0074], [0107], [0123] etc. sufficiently teaching the element. 
Next on page 10, “uncoordinated nodes” has been argued. See the 35 U.S.C. 112(a) and 112(b) rejections and interpretations above. The art rejection has been updated with citations accordingly. 
 Further citations and details are updated accordingly in the above rejection for any other features argued and/or amended. 
The dependent claims’ rejections are updated accordingly as well.  

Accordingly, claims 1-9, and 11-19 are not patentable over prior art(s).

Suggestions:
Examiner suggests applicant adding/amending the independent claims with additional features from the specification relevant to the inventive concept(s) discussing and/or further defining various terms such as what were discussed in the interview of 02/24/2021. For example, Several possible avenues of claim amendment (such as the aspects of virtual transformers, access restrictions/boundaries, specificity on addressing network issues on the sub-station side to protect the distribution grid, coordination and/versus independence, etc.) were mentioned by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117